         Case 1:20-cr-00080-KWR Document 36 Filed 11/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff             )      No. 20-CR-80 KWR
vs.                                        )
                                           )
JODIE MARTINEZ,                            )
                                           )
                     Defendant.            )

                            NOTICE OF LODGING OF VIDEO

       TO THE ABOVE CAPTIONED COURT, PLAINTIFF, AND ITS ATTORNEYS OF

RECORD:

       Defendant Jodie Martinez hereby gives notice that she is lodging a DVD copy of a

video dated October 29, 2020, with the Court in connection with her Sentencing

Memorandum filed this same date. (Doc. 34) DVD copies of the Defendant’s Sentencing

Video will be delivered to the Court’s Clerk’s Office with this notice via our usual court run.

A copy of this notice and DVD will be delivered to opposing counsel.

       Dated: November 4, 2020

                                           Respectfully Submitted,

                                           FEDERAL PUBLIC DEFENDER
                                           111 Lomas NW, Suite 501
                                           Albuquerque, NM 87102
                                           (505) 346-2489
                                           Mallory_gagan@fd.org

                                           Electronically filed November 4, 2020
                                           /s/ Mallory Gagan
                                           Assistant Federal Public Defender



                                                                                             1
